Title: From James Madison to John Randall, 4 January 1808
From: Madison, James
To: Randall, John



Sir.
Dept: of State, Jany. 4. 1808.

Should H. B. M’s. Ship of the Statira, in which an Envoy Extraordinary, to the United States, has arrived, proceed into your district, you are hereby instructed to consider her as within the exception made by the President’s Proclamation of July last; and to admit her to whatever privileges and hospitalities would have been allowable previous to that Proclamation.  You will consider her as equally exempt from any restrictions which have since been specially imposed on British Ships of War; and will moreover extend to Mr. Rose the Envoy Extraordinary and his suite all the attentions & facilities due to his public character.  I am &c.

James Madison.

